DETAILED ACTION
Status of Claims
This action is in response to the amendments to application 16/605658 filed on 1/13/2021. Claims 1-3, 5-15, and 17-27 are pending and have been examined in this office action, claims 1, 13 and 25 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. Based on the filed appeal and consulting with the appeal conference, Examiner maintains the 35 U.S.C. 112(a) rejection as explained below as well as invoking 35 U.S.C. 112(b) rejection regarding the indefiniteness of claim limitations disclosing the term “without”. Furthermore, Examiner maintains the references previously cited while consolidating the 35 U.S.C. 103 rejection to be disclosed by two of the previously cited references to disclose and teach the amended limitations, allowing for compact prosecution of the application. Further explanation regarding arguments and rejection can be seen below.
Regarding the 35 U.S.C. 112(a) rejection, have been fully considered but they are not persuasive. Applicant argues the claims contain subject matter which was described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor in paragraphs [0132], [0136], and [0143]. Examiner respectfully 

Regarding the 35 U.S.C. 103 rejection of independent claims 1, 13, and 25
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. Applicant argues the previously cited references Wilton et al. U.S. Patent No. 6,897,629 (“Wilton”) and Hosek U.S. Patent No. 10,120,374 (“Hosek”) fail to explicitly disclose the amended limitations wherein:
the selection module differs from the multiple fault collection and management units and is coupled to the multiple fault collection and management units, and
wherein the selection module is configured to respond to the report by determining whether to reset at least one entity out of the multiple fault collection and management units without resetting the selection module, and in response to determining to reset, resetting at least one entity out of the multiple fault collection and management units without resetting the selection module.
	Examiner respectfully disagrees. For the first limitation, limitation “a”, Wilton obviously discloses an ECU controller connected to various sensor components that detect various failures, An electronic control unit (ECU) 200 includes a programmable logic controller (PLC) 210 and a master control panel (MCP) 220. The MCP 220 receives information from various sensors, such as the wheel speed sensors 11′-14′ and the battery array temperature sensor 30′, and provides this information to gauges or other outputs in the vehicle 10, as desired.
	Furthermore, Wilton discloses a reset scenario for one of these fault collection and management units that encompasses receiving a failure signal and ordering a reset signal for the specific component, all while isolating the failed component without interfering with other working components. This can also be seen in at least [col. 3, line 13-23] According to a further exemplary embodiment, a hybrid electric vehicle according to the invention includes an energy generation system, an energy storage system receiving current at least from the energy generation system, at least one electric drive motor receiving current from the energy storage system, a component that indicates a signal in the event of a failure, a controller that monitors failure signals and determines the failure of the component based upon the signal, generates a corresponding signal to reset or correct the failure signal, determines if the failure was corrected, disables or isolates the failed component, and generates signals to alter the control of other components.
	Thus, it is obvious to any person with ordinary skill in the art to see that the fault detection and specific failing component resetting procedure filed in the claimed limitation is read upon by the cited references that utilize a separate controller for detecting and resetting specific failing components, while isolating said component.
Regarding the 35 U.S.C. 103 rejection of independent claims 3 and 15
Applicant’s arguments with respect to claims 3 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Wilton discloses the limitation wherein the system according to claim 1 wherein the selection module is configured to reset a certain driving related system and a certain fault collection and management unit that is associated with the certain driving related system following the occurrence of a critical fault related to the certain driving related system (see at least [col. 3, line 4-12] the energy storage system and the drive motor systems to determine if any components are operating incorrectly or are in a fault state or a failure state, attempting to reset or correct the fault cause, disabling or isolating the component if unable to reset or correct the cause, and altering the control of other components to compensate for the failed component.)
	Regarding claims 2-3, 5-12, 14-15, 17-24 and 26-27, Applicant notes that each of these claims ultimately depend from independent claims 1, 13, and 25, which Applicant argues is patentable over the cited references for the reason discussed above. Applicant argues that claims 2-3, 5-12, 14-15, 17-24 and 26-27 are patentable for the reason of being dependent from claims 1, 13, and 25. Examiner respectfully disagrees. See arguments concerning patentability of claims 1, 13, and 25 and further details concerning the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13, and 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Independent claims 1, 13, and 25 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims disclose resetting the fault collection and management units without resetting the selection module, while the filed specification disclose the opposite with resetting the selection module without resetting the fault collection and management units (see at least [¶ 00153] of the specification.) Examiner suggests amending the limitation to accurately represent the specification as filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “without” in claims 1-3, 5-15, and 17-27 is a relative term which renders the claim indefinite. The term “without” as a negating term, fails to limit the claims, and thus allows for the claims be interpreted under the broadest scope. For example, an invention that claims a system to perform a list of “a-d” without “e”, merely requires a rejection using a reference that 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection module” in claims 1-3, 5-7, 13-15, and 17-19, “backup module” in claim 10, “driving related modules” in claims 12 and 24, and “fault collection and management units” in claims 1-24. In the specification, the above modules and units are completed using a processing unit and a memory unit [0073].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 13, 15, 17 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wilton et al. U.S. Patent No. 6,897,629 (“Wilton”) in view of Hosek U.S. Patent No. 10,120,374 (“Hosek”).
Regarding claim 1
multiple driving related systems that are configured to perform driving related operations; a selection module; and (see at least [Abstract] The controller monitors the status of vehicle systems and system parameters and determines if all systems are operating within predetermined safe operating ranges.)
wherein the selection module differs from the multiple fault collection and management units and is coupled to the multiple fault collection and management units, and (see at least [col. 25, line 25-31] An electronic control unit (ECU) 200 includes a programmable logic controller (PLC) 210 and a master control panel (MCP) 220. The MCP 220 receives information from various sensors, such as the wheel speed sensors 11′-14′ and the battery array temperature sensor 30′, and provides this information to gauges or other outputs in the vehicle 10, as desired.) 
wherein the selection module is configured to respond to the report by determining whether to reset at least one entity out of the multiple fault collection and management units without resetting the selection module, and in response to determining to reset, resetting at least one entity out of the multiple fault collection and management units without resetting the selection module (see at least [col. 3, line 13-23] According to a further exemplary embodiment, a hybrid electric vehicle according to the invention includes an energy generation system, an energy storage system receiving current at least from the energy generation system, at least one electric drive motor receiving current from the energy storage system, a component that indicates a signal in the event of a failure, a controller that monitors failure signals and determines the failure of the component based upon the signal, generates a corresponding signal to reset or correct the failure signal, determines if the failure was corrected, disables or isolates the failed component, and generates signals to alter the control of other components.)
Wilton fails to explicitly disclose a system where the management and fault collection units monitors and categorizes the detected faults as critical or non-critical as well as absent or occurring. However, Hosek teaches multiple fault collection and management units that are configured to monitor statuses of the multiple driving related systems and to report, to the selection module, at least one out of (a) an occurrence of at least one critical fault, (b) an absence of at least one critical fault, (c) an occurrence of at least one non-critical fault, and (d) an absence of at least one non-critical fault; (see at least [column 5, line 27-35] Condition assessment refers to measuring characteristics, performance, outputs or other indicators of the operation of a system component to determine its condition. Fault diagnosis refers to the ability to identify a component fault from the indicators of operation, other component characteristics, or from system operations. Automated fault diagnosis may complement or relieve an operator from fault classification and troubleshooting tasks, including diagnostic error codes and interactive diagnostic screens.)
Thus, Wilton discloses a system for resetting systems and controls associated with the driving related operations. Hosek teaches a system where the management and fault collection units monitor and categorizes the detected faults as critical or non-critical as well as absent or occurring.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton to incorporate the teachings of Hosek and a system where the management and fault collection units monitors and categorizes the detected faults as critical or non-critical as well as absent or occurring.  Doing so allows for 

Regarding claim 3 as best understood, Wilton discloses the system according to claim 1 wherein the selection module is configured to reset a certain driving related system and a certain fault collection and management unit that is associated with the certain driving related system following the occurrence of a critical fault related to the certain driving related system (see at least [col. 3, line 4-12] the energy storage system and the drive motor systems to determine if any components are operating incorrectly or are in a fault state or a failure state, attempting to reset or correct the fault cause, disabling or isolating the component if unable to reset or correct the cause, and altering the control of other components to compensate for the failed component.)

Regarding claim 5 as best understood, Wilton discloses the system according to claim 1 wherein the selection module is configured to reset a faulty fault collection and management unit and a driving related system associated with the faulty fault collection and management unit (see at least [col. 3, line 13-23] According to a further exemplary embodiment, a hybrid electric vehicle according to the invention includes an energy generation system, an energy storage system receiving current at least from the energy generation system, at least one electric drive motor receiving current from the energy storage system, a component that indicates a signal in the event of a failure, a controller that monitors failure signals and determines the failure of the component based upon the signal, generates a corresponding signal to reset or correct the failure signal, determines if the failure was corrected, disables or isolates the failed component, and generates signals to alter the control of other components.)

Regarding claim 13 as best understood, Wilton discloses a method for securing a system, the method comprising:
performing, by multiple driving related systems, driving related operations; (see at least [Abstract] The controller monitors the status of vehicle systems and system parameters and determines if all systems are operating within predetermined safe operating ranges.)
wherein the selection module differs from the multiple fault collection and management units and is coupled to the multiple fault collection and management units; (see at least [col. 25, line 25-31] An electronic control unit (ECU) 200 includes a programmable logic controller (PLC) 210 and a master control panel (MCP) 220. The MCP 220 receives information from various sensors, such as the wheel speed sensors 11′-14′ and the battery array temperature sensor 30′, and provides this information to gauges or other outputs in the vehicle 10, as desired.)
responding, by the selection module, to the report by determining whether to reset at least one entity out of the multiple fault collection and management units without resetting the selection module; and in response to determining to reset, resetting at least one entity out of the multiple fault collection and management units and the multiple driving related systems without resetting the selection module (see at least [col. 3, line 13-23] According to a further exemplary embodiment, a hybrid electric vehicle according to the invention includes an energy generation system, an energy storage system receiving current at least from the energy generation system, at least one electric drive motor receiving current from the energy storage system, a component that indicates a signal in the event of a failure, a controller that monitors failure signals and determines the failure of the component based upon the signal, generates a corresponding signal to reset or correct the failure signal, determines if the failure was corrected, disables or isolates the failed component, and generates signals to alter the control of other components.)
Wilton fails to explicitly disclose a method where the management and fault collection units monitors and categorizes the detected faults as critical or non-critical as well as absent or occurring. However, Hosek teaches monitoring, by multiple fault collection and management units, statuses of the multiple driving related systems; reporting, to a selection module, at least one out of (a) an occurrence of at least one critical fault, (b) an absence of at least one critical fault, (c) can occurrence of at least one non-critical fault, and (d) an absence of at least one non-critical fault, (see at least [column 5, line 27-35] Condition assessment refers to measuring characteristics, performance, outputs or other indicators of the operation of a system component to determine its condition. Fault diagnosis refers to the ability to identify a component fault from the indicators of operation, other component characteristics, or from system operations. Automated fault diagnosis may complement or relieve an operator from fault classification and troubleshooting tasks, including diagnostic error codes and interactive diagnostic screens.)
Thus, Wilton discloses a method for resetting systems and controls associated with the driving related operations. Hosek teaches a method where the management and fault collection units monitor and categorizes the detected faults as critical or non-critical as well as absent or occurring.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton to incorporate the teachings of Hosek 

Regarding claim 15 as best understood, Wilton discloses the method according to claim 13 comprising resetting, by the selection module, a certain driving related system and a certain fault collection and management unit that is associated with the certain driving related system following the occurrence of a critical fault related to the certain driving related system (see at least [col. 3, line 4-12] the energy storage system and the drive motor systems to determine if any components are operating incorrectly or are in a fault state or a failure state, attempting to reset or correct the fault cause, disabling or isolating the component if unable to reset or correct the cause, and altering the control of other components to compensate for the failed component.)

Regarding claim 17 as best understood, Wilton discloses the method according to claim 13 comprising resetting, by the selection module, a faulty fault collection and management unit and a driving related system associated with the faulty fault collection and management unit (see at least [col. 3, line 13-23] According to a further exemplary embodiment, a hybrid electric vehicle according to the invention includes an energy generation system, an energy storage system receiving current at least from the energy generation system, at least one electric drive motor receiving current from the energy storage system, a component that indicates a signal in the event of a failure, a controller that monitors failure signals and determines the failure of the component based upon the signal, generates a corresponding signal to reset or correct the failure signal, determines if the failure was corrected, disables or isolates the failed component, and generates signals to alter the control of other components.)

Regarding claim 25 as best understood, Wilton discloses a non-transitory computer program product that stores instructions for performing the operations comprising:
performing, by multiple driving related systems, driving related operations; (see at least [Abstract] The controller monitors the status of vehicle systems and system parameters and determines if all systems are operating within predetermined safe operating ranges.)
wherein the selection module differs from the multiple fault collection and management units and is coupled to the multiple fault collection and management units; (see at least [col. 25, line 25-31] An electronic control unit (ECU) 200 includes a programmable logic controller (PLC) 210 and a master control panel (MCP) 220. The MCP 220 receives information from various sensors, such as the wheel speed sensors 11′-14′ and the battery array temperature sensor 30′, and provides this information to gauges or other outputs in the vehicle 10, as desired.)
responding, by the selection module, to the report by determining whether to reset at least one entity out of the multiple fault collection and management units without resetting the selection module, and, in response to determining to reset, resetting at least one entity out of the multiple fault collection and management units without resetting the selection module (see at least [col. 3, line 13-23] According to a further exemplary embodiment, a hybrid electric vehicle according to the invention includes an energy generation system, an energy storage system receiving current at least from the energy generation system, at least one electric drive motor receiving current from the energy storage system, a component that indicates a signal in the event of a failure, a controller that monitors failure signals and determines the failure of the component based upon the signal, generates a corresponding signal to reset or correct the failure signal, determines if the failure was corrected, disables or isolates the failed component, and generates signals to alter the control of other components.)
Wilton fails to explicitly disclose a non-transitory computer program where the management and fault collection units monitors and categorizes the detected faults as critical or non-critical as well as absent or occurring. However, Hosek teaches monitoring, by multiple fault collection and management units, statuses of the multiple driving related systems; reporting, to a selection module, at least one out of (a) an occurrence of at least one critical fault, (b) an absence of a least one critical fault, (c) an occurrence of at least one non-critical fault, and (d) an absence of at least one non-critical fault; (see at least [column 5, line 27-35] Condition assessment refers to measuring characteristics, performance, outputs or other indicators of the operation of a system component to determine its condition. Fault diagnosis refers to the ability to identify a component fault from the indicators of operation, other component characteristics, or from system operations. Automated fault diagnosis may complement or relieve an operator from fault classification and troubleshooting tasks, including diagnostic error codes and interactive diagnostic screens.)
Thus, Wilton discloses a non-transitory computer program for resetting systems and controls associated with the driving related operations. Hosek teaches a non-transitory computer program where the management and fault collection units monitor and categorizes the detected faults as critical or non-critical as well as absent or occurring.


Regarding claim 26 as best understood, Wilton in view of Hosek discloses a system for resetting systems and controls associated with the driving related operations, and where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Wilton fails to explicitly disclose the system wherein the data outputted from the multiple driving related systems is generated by processing signals generated by the same sensors.
However, Hosek further teaches the system according to claim 1 wherein the data outputted from the multiple driving related systems is generated by processing, by the multiple driving related systems, signals generated by the same sensors (see at least [col. 7, line 64 – col. 8, line 13] Returning to FIG. 1, the data collection function 105 operates to acquire time histories of selected variables relating to the operation of a device being monitored. A time history refers to a collection of values for a particular variable or group of variables over time. In addition to the elements of the function controller 200 described above, the data collection function 105 includes one or more buffers 125 for collecting the values of the selected variables. The data collection function 105 also includes programs and circuitry 135 for specifying the device signals and variables to be recorded, setting the sampling period for data recording, setting the trigger mode for data recording (e.g., on event, on start of move, on end of move, when above threshold, when below threshold, with delay), setting the number of samples to be recorded, and setting the mechanism to stop data recording (e.g., when specified, on event, on end of move, on error, with delay).)
Thus, Wilton in view of Hosek discloses a system for resetting systems and controls associated with the driving related operations, and where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Hosek further teaches the system wherein the data outputted from the multiple driving related systems is generated by processing signals generated by the same sensors.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilton in view of Hosek and further incorporate the teachings of Hosek to process generated signals to output driving related system data. Doing so allows for efficiently operating the driving related systems.

Regarding claim 27 as best understood, Wilton in view of Hosek discloses a method for resetting systems and controls associated with the driving related operations, and where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Wilton fails to explicitly disclose the method wherein the data outputted from 
However, Hosek teaches the method according to claim 13 wherein the data outputted from the multiple driving related systems is generated by processing, by the multiple driving related systems, signals generated by the same sensors (see at least [col. 7, line 64 – col. 8, line 13] Returning to FIG. 1, the data collection function 105 operates to acquire time histories of selected variables relating to the operation of a device being monitored. A time history refers to a collection of values for a particular variable or group of variables over time. In addition to the elements of the function controller 200 described above, the data collection function 105 includes one or more buffers 125 for collecting the values of the selected variables. The data collection function 105 also includes programs and circuitry 135 for specifying the device signals and variables to be recorded, setting the sampling period for data recording, setting the trigger mode for data recording (e.g., on event, on start of move, on end of move, when above threshold, when below threshold, with delay), setting the number of samples to be recorded, and setting the mechanism to stop data recording (e.g., when specified, on event, on end of move, on error, with delay).)
Thus, Wilton in view of Hosek discloses a method for resetting systems and controls associated with the driving related operations, and where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Hosek further teaches the method wherein the data outputted from the multiple driving related systems is generated by processing signals generated by the same sensors.
.

Claims 2, 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilton in view of Hosek as applied to claims 1 and 13 above, and further in view of Nishijima U.S. Pub. No. 2012/0159241 (“Nishijima”).
Regarding claim 2 as best understood, Wilton in view of Hosek disclose the system as stated above with respect to claim 1. Wilton in view of Hosek disclose resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. The above references fail to explicitly disclose a system for resetting the driving related system following the occurrence of a fault, without resetting the management unit.
However, Nishijima teaches the system according to claim 1 wherein the selection module is configured to reset a certain driving related system following an occurrence of a critical fault related to the certain driving related system without resetting a certain fault collection and management unit that is associated with the certain driving related system (see at least [0035] The management unit 1013 includes the degradation control section 1016, the fault detection section 1014 and a route determination section 1025. The route determination section 1025 is electrically connected to the route switching unit 1018 to transmit the route control signal 1024. The fault detection section 1014 receives a system reset signal 1026 output from the southbridge 1008, and monitors a reset state of the information processing system 100-1. The “reset state” here defines a state that each device (that is, an object to be reset) of the information processing system 100-1 except for the management unit 1013 is reset.)
Thus, Wilton in view of Hosek discloses a system for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Nishijima teaches a system for resetting the driving related system following the occurrence of a fault, without resetting the management unit.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton in view of Hosek to incorporate the teachings of Nishijima and included a system for resetting the driving related system following the occurrence of a fault, without resetting the management unit. Doing so allows for system diagnosis by quickly resetting specific components based on acquired information.

Regarding claim 6 as best understood, Wilton in view of Hosek disclose the system as stated above with respect to claim 1. Wilton in view of Hosek disclose resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. The above references fail to explicitly disclose a system for resetting the driving related system following the occurrence of a fault, without resetting the management unit.
However, Nishijima teaches system according to claim 1 wherein the selection module is configured to reset a certain driving related system following a reoccurrence, for at least a predetermined number of reoccurrences, of a non-critical fault related to the certain driving related system without resetting a certain fault collection and management unit that is associated  (see at least [0035] The management unit 1013 includes the degradation control section 1016, the fault detection section 1014 and a route determination section 1025. The route determination section 1025 is electrically connected to the route switching unit 1018 to transmit the route control signal 1024. The fault detection section 1014 receives a system reset signal 1026 output from the southbridge 1008, and monitors a reset state of the information processing system 100-1. The “reset state” here defines a state that each device (that is, an object to be reset) of the information processing system 100-1 except for the management unit 1013 is reset.)
Thus, Wilton in view of Hosek discloses a system for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Nishijima teaches a system for resetting the driving related system following the occurrence of a fault, without resetting the management unit.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton in view of Hosek to incorporate the teachings of Nishijima and included a system for resetting the driving related system following the occurrence of a fault, without resetting the management unit. Doing so allows for system diagnosis by quickly resetting specific components based on acquired information.

Regarding claim 14 as best understood, Wilton in view of Hosek disclose the method as stated above with respect to claim 13. Wilton in view of Hosek disclose resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related 
However, Nishijima teaches the method according to claim 13 comprising resetting, by the selection module, a certain driving related system following an occurrence of a critical fault related to the certain driving related system without resetting a certain fault collection and management unit that is associated with the certain driving related system (see at least [0035] The management unit 1013 includes the degradation control section 1016, the fault detection section 1014 and a route determination section 1025. The route determination section 1025 is electrically connected to the route switching unit 1018 to transmit the route control signal 1024. The fault detection section 1014 receives a system reset signal 1026 output from the southbridge 1008, and monitors a reset state of the information processing system 100-1. The “reset state” here defines a state that each device (that is, an object to be reset) of the information processing system 100-1 except for the management unit 1013 is reset.)
Thus, Wilton in view of Hosek discloses a method for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Nishijima teaches a method for resetting the driving related system following the occurrence of a fault, without resetting the management unit.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton in view of Hosek to incorporate the teachings of Nishijima and included a system for resetting the driving related system following 

Regarding claim 18 as best understood, Wilton in view of Hosek disclose the method as stated above with respect to claim 13. Wilton in view of Hosek disclose resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. The above references fail to explicitly disclose a method for resetting the driving related system following the occurrence of a fault, without resetting the management unit. 
However, Nishijima teaches method according to claim 13 comprising resetting, by the selection module, a certain driving related system following a reoccurrence, for at least a predetermined number of reoccurrences, of a non-critical fault related to the certain driving related system without resetting a certain fault collection and management unit that is associated with the certain driving related system (see at least [0035] The management unit 1013 includes the degradation control section 1016, the fault detection section 1014 and a route determination section 1025. The route determination section 1025 is electrically connected to the route switching unit 1018 to transmit the route control signal 1024. The fault detection section 1014 receives a system reset signal 1026 output from the southbridge 1008, and monitors a reset state of the information processing system 100-1. The “reset state” here defines a state that each device (that is, an object to be reset) of the information processing system 100-1 except for the management unit 1013 is reset.)
Thus, Wilton in view of Hosek discloses a method for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton in view of Hosek to incorporate the teachings of Nishijima and included a system for resetting the driving related system following the occurrence of a fault, without resetting the management unit. Doing so allows for system diagnosis by quickly resetting specific components based on acquired information.


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilton in view of Hosek as applied to claims 1 and 13 above, and further in view of Seufert et al. U.S. Patent No. 9,449,436 (“Seufert”).
Regarding claim 7 as best understood, Wilton in view of Hosek disclose the system as stated above with respect to claim 1. Wilton in view of Hosek disclose resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. Wilton discloses the system according to claim 1 wherein the selection module is configured to reset a certain driving related system following a reoccurrence, of a non-critical fault related to the certain driving related system and reset a certain fault collection and management unit that is associated with the certain driving related system(see at least [col. 3, line 4-12] the energy storage system and the drive motor systems to determine if any components are operating incorrectly or are in a fault state or a failure state, attempting to reset or correct the fault cause, disabling or isolating the component if unable to reset or correct the cause, and altering the control of other components to compensate for the failed component.)
The above references fail to explicitly disclose the selection module is configured to reset a certain driving related system following a reoccurrence, for at least a predetermined number of reoccurrences, of a non-critical fault related to the certain driving related system and reset a certain fault collection and management unit that is associated with the certain driving related system.
However, Seufert teaches the system according to claim 1 wherein the selection module is configured to reset a certain driving related system following a reoccurrence, for at least a predetermined number of reoccurrences, of a non-critical fault related to the certain driving related system and reset a certain fault collection and management unit that is associated with the certain driving related system (see at least [column 9, line 37-46] If a fault state of the second type of fault state occurs which relates to only one of the two friction clutches, it may also be possible for the safety software section 66 to instruct the output software section 64 only to transfer the affected friction clutch into the safe state, that is to say to transfer only one of the two friction clutches 22, 24 actively into the safe state. At the end of such an action, a reset of the processor 54 or of the control device 52 can then preferably take place. AND [column 10, line 35-38] After a reset of the control device, in a step S26 an interrogation takes place as to whether the number of the resets carried out at the control device is smaller than a predefined number.)
Thus, Wilton in view of Hosek disclose resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. Seufert teaches the selection module is configured to reset a certain driving related system and a certain 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Wilton in view of Hosek and incorporate the teachings of Seufert and reset a certain driving related system and a certain fault collection and management unit that is associated with the certain driving related system following the occurrence of a critical fault related to the certain driving related system. Doing so allows for the isolation and resetting of a faulty data collector and/or sensor to allow for accurate driving system information and minimize potential vehicle damage.

Regarding claim 19 as best understood, Wilton in view of Hosek disclose the method as stated above with respect to claim 1. Wilton in view of Hosek disclose resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. Wilton discloses the method according to claim 13 comprising resetting, by the selection module, a certain driving related system following a reoccurrence, for at least a predetermined number of reoccurrences, (see at least [column 9, line 37-46] If a fault state of the second type of fault state occurs which relates to only one of the two friction clutches, it may also be possible for the safety software section 66 to instruct the output software section 64 only to transfer the affected friction clutch into the safe state, that is to say to transfer only one of the two friction clutches 22, 24 actively into the safe state. At the end of such an action, a reset of the processor 54 or of the control device 52 can then preferably take place. AND [column 10, line 35-38] After a reset of the control device, in a step S26 an interrogation takes place as to whether the number of the resets carried out at the control device is smaller than a predefined number.) 

However, Seufert teaches the method according to claim 13 comprising resetting, by the selection module, a certain driving related system following a reoccurrence, for at least a predetermined number of reoccurrences, of a non-critical fault related to the certain driving related system and reset a certain fault collection and management unit that is associated with the certain driving related system (see at least [column 9, line 37-46] If a fault state of the second type of fault state occurs which relates to only one of the two friction clutches, it may also be possible for the safety software section 66 to instruct the output software section 64 only to transfer the affected friction clutch into the safe state, that is to say to transfer only one of the two friction clutches 22, 24 actively into the safe state. At the end of such an action, a reset of the processor 54 or of the control device 52 can then preferably take place. AND [column 10, line 35-38] After a reset of the control device, in a step S26 an interrogation takes place as to whether the number of the resets carried out at the control device is smaller than a predefined number.)
Thus, Wilton in view of Hosek disclose resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. Seufert teaches the selection module is configured to reset a certain driving related system and a certain fault collection and management unit that is associated with the certain driving related system following the occurrence of a critical fault related to the certain driving related system.
.

Claims 8-12 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilton in view of Hosek as applied to claims 1 and 13 above, and further in view of Safa-Bakhsh U.S. Patent No. 9,489,340 (“Safa-Bakhash”)
Regarding claim 8 as best understood, Wilton in view of Hosek disclose the system as stated above with respect to claim 1. Wilton in view of Hosek disclose a resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. The above references fail to explicitly disclose a system with a dedicated clock signal to determine the status of a driving related system associated.
However, Safa-Bakhsh teaches the system according to claim 1 wherein each fault collection and management unit comprises multiple parts that are identical to each other, each part is fed by a dedicated clock signal and is configured to determine a status of a driving related system that is associated with the fault collection and management unit (see at least [column 7, line 50-58] In a particular embodiment, the second data packet 162 50 (e.g., power generation system health data, distribution system health data, or a combination thereof) is time stamped and synchronized with the vehicle system 110. For example, a common clock signal may be provided to a particular vehicle system, such as the vehicle system 110, 55 and to the network of the plurality of nodes, such as the branch node 130, the remote nodes 140A-D, or a combination thereof.)
Thus, Wilton in view of Hosek discloses a system for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Safa-Bakhsh teaches a system with a dedicated clock signal to determine the status of a driving related system associated.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton in view of Hosek to incorporate the teachings of Safa-Bakhsh and include a dedicated clock signal to determine the status of a driving related system associated. Doing so allows for system diagnosis by quickly resetting specific components based on acquired information.

Regarding claim 9 as best understood, Wilton in view of Hosek and Safa-Bakhsh disclose the system as stated above with respect to claim 8. Wilton fails to explicitly disclose a system that compares the statuses of system components to detect mismatches indicating faulty management unit processor.
However, Safa-Bakhsh teaches the system according to claim 8 wherein the fault collection and management unit is configured to compare between statuses determined by the multiple parts to detect mismatches indicative of a faulty collection and management unit (see at least [column 2, line 29-44] Turning now to methods which do use a mathematical model of the plant, these model-based condition-monitoring and fault-diagnostic methods generally rely on the concept of analytical redundancy. In contrast to physical redundancy, where measurements from parallel sensors are compared to each other, sensory measurements are compared to analytically computed values of the respective variable. Such computations use present and/or previous measurements of other variables, and a mathematical plant model describing their nominal relationship to the measured variable. The idea can be extended to the comparison of two analytically generated quantities, obtained from different sets of variables. In either case, the resulting differences, called residuals, are indicative of faults in the system. Another class of model-based methods relies directly on parameter estimation.)
Thus, Wilton in view of Hosek and Safa-Bakhsh discloses a system for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Safa-Bakhsh further teaches a system to detect mismatches in the system to detect system faults.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton in view of Hosek to incorporate the teachings of Safa-Bakhsh and detect mismatches in the statuses of system components for fault detection. Doing so allows for system diagnosis by quickly resetting specific components based on acquired information.

Regarding claim 10 as best understood, Wilton in view of Hosek disclose the system as stated above with respect to claim 1. Wilton in view of Hosek disclose a system for resetting a faulty fault collection and management unit upon detection of a fault associated with a driving 
However, Safa-Bakhsh teaches the system according to claim 1 further comprising an additional driving related system and a backup module; wherein the additional driving system is fed by sensors that differ from the sensors that feed the multiple driving related systems (see at least [column 4, line 38-46] The generator 120 may include one or more sensors to provide data (e.g., status information) associated with one or more systems of the generator 120. The one or more systems (e.g., components) of the generator 120 may include a mechanical system (e.g., shaft(s) and bearing(s)), an electrical system (e.g., stator(s) and rotor(s), rotating diode(s), and resistor(s)), a cooling system (e.g., pump(s), valve(s), filter(s), a maintenance indication system), or combinations thereof.)
Thus, Wilton in view of Hosek discloses a system for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Safa-Bakhsh teaches a system with different sensors feeding various driving related systems.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton in view of Hosek to incorporate the teachings of Safa-Bakhsh and include a system with different sensors feeding various driving related systems. Doing so allows for system diagnosis of specific components related to driving components.

Regarding claim 11 as best understood, Wilton in view of Hosek disclose the system as stated above with respect to claim 1. Wilton in view of Hosek disclose a system for resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. The above references fail to explicitly disclose a system wherein each of the driving systems comprises a single system chip.
However, Safa-Bakhsh teaches the system according to claim 1 wherein each of the multiple driving related systems comprises a single system on chip (see at least [column 7, line 8-15] An electrical power system of a vehicle is a distributed system that includes one or more remote nodes, which each communicates corresponding status information to a branch node (e.g., a primary power distribution branch node). The status information communicated by each remote node may be associated with one or more distribution circuit components of the electrical power system.)
Thus, Wilton in view of Hosek discloses a system for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Safa-Bakhsh teaches a system wherein each of the driving systems comprises a single system chip.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton in view of Hosek to incorporate the teachings of Safa-Bakhsh and include a system wherein each of the driving systems comprises a single system chip. Doing so allows for system diagnosis of specific components related to driving components.

Regarding claim 12 as best understood, Wilton in view of Hosek disclose the system as stated above with respect to claim 1. Wilton in view of Hosek disclose a system for resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. The above references fail to explicitly disclose a system wherein each of the driving systems comprises different sensors.
However, Safa-Bakhsh teaches the system according to claim 1 wherein each of the multiple driving related systems comprises multiple driving related modules; wherein different driving related modules are fed by different sensors (see at least [column 5, line 51-67] A particular remote node, Such as one of the remote nodes 140A-D may monitor operational status information associated with the particular remote node. For example, monitoring the operational status information may include gathering one or more operating parameters, such as a temperature, a current, a Voltage, a relay or breaker position, other information, or a combination thereof, associated with the particular remote node. The particular remote node may monitor the one or more operating parameters using one or more sensors that generate sensor data. The particular remote node may send health data, Such as the first data packet 152, via the communication backbone 150 to the branch node 130 based on the sensor data. The first data packet 152 may include raw sensor data, processed sensor data (e.g., sensor data after filtering or performing analysis), information determined based on the sensor data (and possibly other data), or a combination thereof.)
Thus, Wilton in view of Hosek discloses a system for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Wilton in view of Hosek to incorporate the teachings of Safa-Bakhsh and include a system with different sensors feeding various driving related systems. Doing so allows for system diagnosis of specific components related to driving components.

Regarding claim 20 as best understood, Seufert in view of Hosek disclose the method as stated above with respect to claim 13. Seufert in view of Hosek disclose a resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. The above references fail to explicitly disclose a system with a dedicated clock signal to determine the status of a driving related system associated.
However, Safa-Bakhsh teaches the method according to claim 13 wherein each fault collection and management unit comprises multiple parts that are identical to each other, wherein the method comprises feeding each part by a dedicated clock signal, and determining, by each part, a status of a driving related system that is associated with a fault collection and management unit (see at least [column 7, line 50-58] In a particular embodiment, the second data packet 162 50 (e.g., power generation system health data, distribution system health data, or a combination thereof) is time stamped and synchronized with the vehicle system 110. For example, a common clock signal may be provided to a particular vehicle system, such as the vehicle system 110, 55 and to the network of the plurality of nodes, such as the branch node 130, the remote nodes 140A-D, or a combination thereof.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Seufert in view of Hosek to incorporate the teachings of Safa-Bakhsh and include a dedicated clock signal to determine the status of a driving related system associated. Doing so allows for system diagnosis by quickly resetting specific components based on acquired information.

Regarding claim 21 as best understood, Seufert in view of Hosek and Safa-Bakhsh disclose the method as stated above with respect to claim 13. Seufert fails to explicitly disclose a method that compares the statuses of system components to detect mismatches indicating faulty management unit processor.
However, Safa-Bakhsh teaches the method according to claim 20 comprising comparing, by the fault collection and management unit, between statuses determined by the multiple parts to detect mismatches indicative of a faulty collection and management unit(see at least [column 2, line 29-44] Turning now to methods which do use a mathematical model of the plant, these model-based condition-monitoring and fault-diagnostic methods generally rely on the concept of analytical redundancy. In contrast to physical redundancy, where measurements from parallel sensors are compared to each other, sensory measurements are compared to analytically computed values of the respective variable. Such computations use present and/or previous measurements of other variables, and a mathematical plant model describing their nominal relationship to the measured variable. The idea can be extended to the comparison of two analytically generated quantities, obtained from different sets of variables. In either case, the resulting differences, called residuals, are indicative of faults in the system. Another class of model-based methods relies directly on parameter estimation.) 

Thus, Seufert in view of Hosek and Safa-Bakhsh discloses a method for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Safa-Bakhsh further teaches a method to detect mismatches in the system to detect system faults.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Seufert in view of Hosek to incorporate the teachings of Safa-Bakhsh and detect mismatches in the statuses of system components for fault detection. Doing so allows for system diagnosis by quickly resetting specific components based on acquired information.

Regarding claim 22 as best understood, Seufert in view of Hosek disclose the system as stated above with respect to claim 13. Seufert in view of Hosek disclose a method for resetting a faulty fault collection and management unit upon detection of a fault associated with a driving related system. The above references fail to explicitly disclose a method with different sensors feeding various driving related systems.
The generator 120 may include one or more sensors to provide data (e.g., status information) associated with one or more systems of the generator 120. The one or more systems (e.g., components) of the generator 120 may include a mechanical system (e.g., shaft(s) and bearing(s)), an electrical system (e.g., stator(s) and rotor(s), rotating diode(s), and resistor(s)), a cooling system (e.g., pump(s), valve(s), filter(s), a maintenance indication system), or combinations thereof.)
Thus, Seufert in view of Hosek discloses a method for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Safa-Bakhsh teaches a method with different sensors feeding various driving related systems.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Seufert in view of Hosek to incorporate the teachings of Safa-Bakhsh and include a system with different sensors feeding various driving related systems. Doing so allows for system diagnosis of specific components related to driving components.

Regarding claim 23 as best understood, Seufert in view of Hosek disclose the method as stated above with respect to claim 13. Seufert in view of Hosek disclose a method for resetting a faulty fault collection and management unit upon detection of a fault associated with a driving 
However, Safa-Bakhsh teaches the method according to claim 13 wherein each of the multiple driving related systems comprises a single system on chip (see at least [column 7, line 8-15] An electrical power system of a vehicle is a distributed system that includes one or more remote nodes, which each communicates corresponding status information to a branch node (e.g., a primary power distribution branch node). The status information communicated by each remote node may be associated with one or more distribution circuit components of the electrical power system.) 
Thus, Seufert in view of Hosek discloses a method for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Safa-Bakhsh teaches a method wherein each of the driving systems comprises a single system chip.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Seufert in view of Hosek to incorporate the teachings of Safa-Bakhsh and include a system wherein each of the driving systems comprises a single system chip. Doing so allows for system diagnosis of specific components related to driving components.

Regarding claim 24 as best understood, Seufert in view of Hosek disclose the method as stated above with respect to claim 13. Seufert in view of Hosek disclose a method for resetting a faulty fault collection and management unit upon detection of a fault associated with a driving 
However, Safa-Bakhsh teaches the method according to claim 13 wherein each of the multiple driving related systems comprises multiple driving related modules; wherein different driving related modules are fed by different sensors (see at least [column 5, line 51-67] A particular remote node, Such as one of the remote nodes 140A-D may monitor operational status information associated with the particular remote node. For example, monitoring the operational status information may include gathering one or more operating parameters, such as a temperature, a current, a Voltage, a relay or breaker position, other information, or a combination thereof, associated with the particular remote node. The particular remote node may monitor the one or more operating parameters using one or more sensors that generate sensor data. The particular remote node may send health data, Such as the first data packet 152, via the communication backbone 150 to the branch node 130 based on the sensor data. The first data packet 152 may include raw sensor data, processed sensor data (e.g., sensor data after filtering or performing analysis), information determined based on the sensor data (and possibly other data), or a combination thereof.)
Thus, Seufert in view of Hosek discloses a method for resetting systems and controls associated with the driving related operations, where the management and fault collection units monitor the statuses of driving related systems and reporting the faults associated with such systems, as well as resetting or selecting data associated with such system. Safa-Bakhsh teaches a method with different sensors feeding various driving related systems.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling to date to have modified Seufert in view of Hosek to incorporate the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668